   Timothy A. Solomon, OSB 072573
      Direct: 971.634.0194
      Email: tsolomon@LLG-LLC.com
   Justin D. Leonard, OSB 033736
      Direct: 971.634.0192
      Email: jleonard@LLG-LLC.com
   Holly C. Hayman, OSB 114146
      Direct: 971.634.0193
      Email: hhayman@LLG-LLC.com
   LEONARD LAW GROUP LLC
   1 SW Columbia, Ste. 1010
   Portland, Oregon 97204
   Fax: 971.634.0250

           Counsel for Debtor and Debtor in Possession


                            UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF OREGON
   In re                                             Case No. 19-62049-tmr11
   4 Him Food Group, LLC, an Oregon                  CERTIFICATE OF SERVICE
   corporation, dba Cosmos Creations,
                                 Debtor.


           On September 10, 2019, on behalf of 4 Him Food Group, LLC dba Cosmos Creations
   (the “Debtor”), I served
               •   Docket No. 63: Notice of Hearing on Debtor’s Motion for Orders (1)
                   Authorizing and Scheduling an Auction For the Sale of Substantially All Assets of
                   the Debtor Free and Clear of Liens and Other Interests; (2) Approving Sale
                   Procedures; (3) Approving Procedures For Assumption and Assignment of
                   Executory Contracts and Unexpired Leases; (4) Approving Purchase Agreement
                   or Subsequent Overbid; (5) Scheduling a Hearing to Consider Approval of the
                   Sale; (6) Establishing the Form and Manner of Notices Related Thereto; and (7)
                   Requesting Waiver of the Stay Under Bankruptcy Rule 6004(F) and 6006(D)



Page 1 of 2 – CERTIFICATE OF SERVICE                                            LEONARD LAW GROUP LLC
                                                                                   1 SW Columbia, Ste. 1010
                                                                                      Portland, Oregon 97204
                                                                                         www.leonard-law.com

                         Case 19-62049-tmr11        Doc 66    Filed 09/10/19
   upon the following parties, by first-class mail, at the addresses set forth below:

   Columbia State Bank                                OnDeck Capital
   Attn: Hadley S. Robbins, CEO                       c/o Corporation Service Company
   1301 A St. Suite 800                               251 Little Falls Drive
   Tacoma, WA 98402                                   Wilmington, DE 19808

   Celtic Capital Corp.                               2Loris, LLC
   Attn: Mark Hafner, President                       Attn: Randy McPherson
   23622 Calabasas Rd. Suite 323                      1247 Crenshaw Rd.
   Calabasas, CA 91302                                Eugene, OR 97401

   Dominguez Family Enterprises, Inc.                 Lane County
   Attn: Ruben Cleaveland, Reg. Agent                 c/o Stephen E. Dingle, county counsel
   417 Sherman Avenue, Suite 7                        125 E. 8th Avenue
   Hood River, OR 97031                               Eugene, OR 97401

   Lane County                                        CDB Packaging, Inc.
   c/o Stacie Smith, Accounting Manager               Attn: Carl D. Brunst
   125 E. 8th Avenue                                  2058 N. Mills Ave. #246
   Eugene, OR 97401                                   Claremont, CA 91711

   Graystone Legacy Investments, Inc.                 American Pop Corn Company
   Attn: Grant S. Jones                               Attn: Garry Smith, President
   18301 NE 78th Cir.                                 One Fun Place
   Vancouver, WA 98682                                Sioux City, IA 51108-1300

   Frank and Linda Taylor                             Personnel Source, Inc.
   95796 Howard Lane                                  Attn: Jerry Stiltner
   Junction City, OR 97448                            555 Lincoln St
                                                      Eugene, OR 97401
   Columbia Corrugated Box
   Attn: Mark Overholt                                CDB Packaging
   12777 SW Tualatin Sherwood Rd.                     Attn: Carl D. Brunst
   Tualatin, OR 97062                                 2058 N. Mills Ave. #246
                                                      Claremont, CA 91711-2812
   U.S. Trustee, Eugene
   405 E. 8th Avenue, Suite 1100
   Eugene, OR 97401-2706

          DATED: September 10, 2019
                                                  LEONARD LAW GROUP LLC

                                                  By: /s/Timothy A. Solomon
                                                      Timothy A. Solomon, OSB 072573
                                                  Counsel for Debtor

Page 2 of 2 – CERTIFICATE OF SERVICE                                                 LEONARD LAW GROUP LLC
                                                                                        1 SW Columbia, Ste. 1010
                                                                                           Portland, Oregon 97204
                                                                                              www.leonard-law.com

                          Case 19-62049-tmr11         Doc 66     Filed 09/10/19
